CV5-720                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00720-CV





Frances Benoit, Individually and as a Representative of the Estate of 
Eva Jean Benoit, Deceased, Appellant

v.


Bertram Enoch Joseph, M. D., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 94-07097-A, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING





PER CURIAM


	Appellant has filed a motion to dismiss, stating that he "nonsuits and dismisses his
claims, with prejudice, against Defendant Bertram Enoch Joseph, M.D."  We grant appellant's
motion and dismiss the appeal.  Tex. R. App. P. 59(a)(1)(A).  Costs of the appeal will be taxed
against appellant.  Tex. R. App. P. 82.



Before Chief Justice Carroll, Justices Aboussie and Kidd
Appeal Dismissed on Appellant's Motion
Filed:  April 3, 1996
Do Not Publish